Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2019

The Court of Appeals hereby passes the following order:

A19D0384. NAIRA RENAULT v. WILLIAM NOBLE et al.

      William Noble, Marina Noble, and Azniv Matevosyan sued Naira Renault for
libel and intentional infliction of emotional distress. The trial court entered a final
“Order Granting Default Judgment Damages” in favor of the plaintiffs. Renault,
proceeding pro se, filed a timely notice of appeal, and that direct appeal has been
docketed here as Case No. A19A1659. Renault also filed this application for
discretionary review.
      In her application brief, Renault states that she filed an application pursuant to
OCGA § 5-6-35 (a) (4), which requires a discretionary application in appeals from
cases “involving garnishment or attachment.” However, this is a tort action, and it
does not fall within OCGA § 5-6-35 (a) (4).1 Rather, the trial court’s order is directly
appealable as a final judgment under OCGA § 5-6-34 (a) (1).
      Ordinarily, we will grant a timely application for discretionary appeal when the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). As noted,




      1
         The statement in the trial court’s order that the plaintiffs may satisfy their
judgment “with a lien on property held anywhere in the world” does not transform
this action into a garnishment or attachment case.
however, Renault has already filed a direct appeal from the trial court’s judgment.
Accordingly, this application is superfluous, and it is therefore DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/04/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.